Citation Nr: 1549843	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, prior to August 31, 2012, and in excess of 40 percent, thereafter, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from October 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in October 2007, a statement of the case was issued in June 2008, and a VA Form 9 was received in July 2008.

In August 2012, the Board remanded this claim for additional development.  In a November 2012 rating decision, the RO granted an increased evaluation of 40 percent for the Veteran's lumbar spine, effective October 30, 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993

This claim, along with a claim for entitlement to service connection for radiculopathy of the bilateral lower extremities, was denied by the Board in a July 2014 decision.  The Veteran appealed the July 2014 Board decision to the Court of Appeals for Veterans Claims (CAVC).  The Veteran abandoned his claim for entitlement to service connection for radiculopathy of the bilateral lower extremities.  In an August 2015 Order, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded the July 2014 Board decision for development consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a rating higher than 20 percent, prior to August 31, 2012, and higher than 40 percent, thereafter, for a lumbar spine disability.

First, the August 2015 JMR indicated that the Board erred to the extent that it determined that the 40 percent evaluation for the lumbar spine disability was effective October 30, 2012, noting that the Veteran's Compensation and Pension (C&P) examination was dated August 31, 2012, rather than October 30, 2012.  As such, the issue on appeal has been recharacterzied accordingly.  Of note, this date was incorrectly assigned by the RO.  See November 2012 rating decision.  On remand, an earlier effective date of August 31, 2012 for the grant of a 40 percent rating for the Veteran's lumbar spine should be assigned.

Finally, in the August 2015 JMR, the parties found that the August 2012 C&P examination was inadequate in that the examiner failed to discuss the degree of any additional range of motion loss due to pain on use or during flare-ups.  Therefore, on remand, the Veteran should be afforded a VA examination in which the examiner determines the additional range of motion loss due to pain on use or during flare-ups.  

Accordingly, the case is REMANDED for the following actions:

1.  Correct the effective date for the grant of a 40 percent rating for the Veteran's lumbar spine to August 31, 2012.

2.  Obtain and associate with the claims fiel all updated treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his lumbar spine disability.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a)  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

b)  The examiner must comment on whether the Veteran's spine disability exhibits weakened movement, excess fatigability, incoordination, or pain on use, swelling, deformity or atrophy of disuse.  The examiner should assess the additional functional impairment due to any of these factors, to include the degree of additional range of motion loss resulting therefrom.

c)  The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  

A complete rationale for all opinions expressed must be provided. 
 
4.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 
 
5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

